Citation Nr: 0926771	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease (GERD), as secondary to medication prescribed 
for service-connected chondromalacia of the left knee.

2. Entitlement to a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In July 2006, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

In April 2006, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. GERD is not etiologically related to service-connected 
chondromalacia of the left knee.

2. Chondromalacia of the left knee is productive of minimal 
disability due to flexion limited to 115 degrees and pain 
with motion, not increased on repetition, and without 
objective evidence of laxity or subluxation.


CONCLUSIONS OF LAW

1. GERD is not proximately due to or the result of service-
connected chondromalacia of the left knee.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. 
§ 3.310 (2008).
2. The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002)' 38 C.F.R. § 4.71a, 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, according to the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, and provide examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in February 2003, prior to the initial 
unfavorable AOJ decision issued in May 2003 with regard to 
his service connection claim only.  No pre-adjudicatory 
notice was sent that was relevant to the increased rating 
claim.  Post-adjudicatory VCAA letters were sent in July 2003 
and July 2006 for both claims. 

The Board observes that the pre-adjudicatory VCAA notice 
issued in February 2003 informed the Veteran of the evidence 
necessary to establish service connection on a secondary 
basis, how VA would assist him in developing his claims, and 
his and VA's obligations in providing such evidence for 
consideration.  However, only the July 2003 notice advised 
him that he must show that his left knee disability had 
increased in severity and not until the July 2006 letter was 
he informed that he should submit evidence of how his left 
knee disability affects his work and daily life.  No notice 
apprised him of the diagnostic code under which his left knee 
disability is rated, although diagnostic codes relevant to 
the knee were detailed in the January 2004 statement of the 
case (SOC).  

Although both the July 2003 and July 2006 letters were not 
timely, the Board finds that the Veteran has not been 
prejudiced by this deficiency.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Specifically, the Board observes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that an a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, 
subsequent to both the July 2003 and July 2006 letters the 
Veteran's increased rating claim was readjudicated in 
statements of the case.  Thus, the Board finds that the 
timing deficiency with respect to these letters was rectified 
by subsequent readjudication of the claims.  

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the diagnostic code under 
which the Veteran's left knee disability is rated, Diagnostic 
Code 5257, requires that the Veteran show that his disability 
is slight, moderate, or severe.  Hence, a higher rating under 
that code can be established based on an increase in 
severity, without reference to specific measurements.  
Accordingly, the notice requirements for diagnostic codes 
outlined by Vazquez-Flores do not apply in this case.  

Finally, with regard to the notice requirements under 
Dingess/Hartman as they apply to the service connection 
claim, the Board again acknowledges the untimeliness of the 
July 2006 VCAA letter.  However, the question of disability 
ratings with regard to the increased rating claim is 
addressed above, and as the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
claims, any questions as to the assignment of a disability 
rating for his service connection claim and effective dates 
for either claim are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board 
finds that further VCAA notice is not necessary prior to the 
Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's VA medical records from 
Wilmington and Fort Worth VA facilities and the reports of 
April 2003 and August 2008 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The Veteran has reported treatment at the VA 
facility in Richmond, Virginia from 1972 to 1982.  However, 
four requests to the Richmond VA facility yielded no response 
except that the records had been retired.  After four 
requests, the Board finds that it is unlikely that the 
Richmond VA would respond to any additional requests by 
sending any records.  Therefore, the Board determines that a 
remand for further efforts to obtain these outstanding, 
relevant records would be of no benefit to the Veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

With respect to the Veteran's service treatment records, the 
Board observes that these records are not in the claims file.  
It appears that the file was re-built by VA in 1983 and that 
no copies of the service treatment records were associated 
with the new file.  The Board acknowledges that VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claims has been undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, as the Veteran's service connection claim 
hinges on the contents of post-service treatment evidence, 
his service treatment records are largely of no relevance to 
the present claim.  Thus, the Board determines that no 
further efforts are necessary to locate service treatment 
records.  Id.

As for the VA examinations and opinions of record, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Here, the Board determines that the April 2003 
gastrointestinal and orthopedic and April 2008 orthopedic 
examinations are adequate for rating purposes. Specifically, 
each examiner reviewed the claims file, documented the 
Veteran's self-reported medical history, and examined the 
Veteran prior to assessing his disability and providing any 
necessary opinion.  Nothing in the record suggests that the 
information reviewed by the examiners was insufficient or 
that the opinions provided were not properly supported by the 
record.  

However, the Board does find that an April 2008 VA 
examination and opinion relative to the service connection 
claim for GERD is not adequate.  In this regard, the Board 
observes that the examiner only proffered an opinion as to 
whether the Veteran's GERD is directly related to his 
military service.  As discussed below, the Veteran has not 
claimed direct service connection for his GERD and the issue 
before the Board does not concern direct service connection. 
Thus, the April 2008 examiner's opinion is not probative of 
the claim at hand.  Therefore, the Board determines that the 
April 2008 GERD examination and opinion are inadequate and 
does not consider them further.  Nevertheless, as there is an 
adequate examination and opinion with respect to the 
Veteran's GERD of record in the form of the April 2003 
report, the Board finds that VA's duty to assist with respect 
to obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service connection

The Veteran contends that his GERD developed as a result of 
medication that he was prescribed to treat the pain from his 
service-connected chondromalacia of the left knee.  Thus, he 
argues that service connection for GERD is warranted on a 
secondary basis.  The Board notes that the Veteran does not 
contend, nor does the record reflect, that the Veteran's GERD 
is directly related to his military service.  Therefore, the 
following discussion addresses secondary service connection 
only.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 
(2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (holding that claims that have no support in the record 
need not be considered by the Board; the Board is not 
obligated to consider "all possible" substantive theories 
of recovery).  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) (as 
amended 71 Fed. Reg. 52,744 (September 7, 2006); see Allen v. 
Brown, 7 Vet. App. 439 (1995).

Medical records show that the Veteran's left knee disability 
was treated with Motrin in October 1980.  It is not evident 
for how long the Veteran was prescribed Motrin for his left 
knee pain; however, an April 2003 VA examination report 
states that the Veteran was taking Motrin for seven or eight 
years.  Thus, the Board finds that the record demonstrates 
that the Veteran was prescribed Motrin-if not continuously 
from 1980 to 2003-for a lengthy time during the appeal 
period.  Additionally, other VA treatment records show that 
he was prescribed at least one other non-steroidal anti-
inflammatory (NSAID) for his left knee.  Thus, the Board 
concludes that the use of Motrin or other NSAIDS may be 
considered part of the primary disability of the left knee 
and therefore, provide a basis for service connection on a 
secondary basis.  

Additionally, the record shows that the Veteran has a current 
diagnosis of GERD.  Upper GI series performed in January 1983 
and September 2007 were normal.  However, he has been treated 
with various medications-Tagamet, Prevacid, Prilosec, -but 
his symptoms persist.  Thus, he also meets the criterion of 
having a current disability.

However, the competent evidence does not show that there is a 
relationship between the Veteran's prescription medication 
for his left knee disability and his GERD.  In this regard, 
the Board notes the April 2003 examination report.  The 
examiner documented the Veteran's complex medical history and 
contentions with respect to his use of Motrin for seven or 
eight years.  Based on that information, the examiner opined 
that the Veteran's GERD was not related to his use of Motrin.  
He stated that GERD results from an anatomic dysfunction of 
the esophageal sphincter, and NSAIDS cannot cause that 
anatomic aberration.  Therefore, he opined that it is less 
likely than not that the Veteran's GERD was secondary to 
Motrin intake for symptoms related to the service-connected 
left knee disability. 

There is no other competent evidence of record addressing the 
etiology of the Veteran's GERD.  A September 1999 VA 
treatment record shows that the Veteran was cautioned about 
the risk of stomach upset with using DayPro, an NSAID; 
however, such statement does not constitute an opinion with 
respect to GERD.  The Board also notes that the Veteran has a 
long history of gastrointestinal disorders, to include peptic 
ulcer disease, gastritis, and viral gastroenteritis in 
addition to GERD.  Additionally, the record reflects that the 
Veteran has a history of pancreatitis and cirrhosis of the 
liver.  However, at no point in the course of treatment for 
these various disorders has the Veteran's GERD, or for that 
matter any gastrointestinal problem, been associated with his 
use of NSAIDS to treat his left knee pain. 

Consequently, the only evidence in support of a relationship 
between the Veteran's GERD and the medication for his left 
knee disability is his own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent competent evidence of a relationship between the 
Veteran's GERD and his medication for his service-connected 
left knee disability, service connection for GERD is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim for service connection for GERD 
as secondary to medication prescribed for service-connected 
chondromalacia of the left knee.  Therefore, his claim must 
be denied.

III. Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disability.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected chondromalacia of the left 
knee is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  The Veteran 
contends that his symptoms are worse than contemplated by a 
10 percent rating evaluation and, thus, that a higher rating 
should be assigned.

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With X-
ray evidence of involvement of 2 or more major joints, with 
occasional incapacitating episodes, a 20 percent rating will 
be assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
slight recurrent subluxation or lateral instability warrants 
10 percent rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  Severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation is assigned for flexion limited to 45 degrees.  A 
20 percent evaluation is assigned for flexion limited to 30 
degrees.  A 30 percent evaluation is assigned for flexion 
limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned for knee extension limited 
to 15 degrees.  A 30 percent evaluation is assigned for 
extension limited to 20 degrees.  A 40 percent evaluation is 
assigned for extension limited to 30 degrees.  A 50 percent 
evaluation is assigned for extension limited to 45 degrees.

VA's General Counsel has issued an opinion that indicates 
that a disability rated under Diagnostic Code 5257 may be 
rated separately under Diagnostic Codes 5260, limitation of 
flexion of the knee, and 5261, limitation of extension of the 
knee.  See VAOGCPREC 23- 97.  Another opinion states that 
separate disability ratings may be assigned under Diagnostic 
Code 5260 and Diagnostic Code 5261 for disability of the same 
joint without violating the provisions against pyramiding at 
38 C.F.R. § 4.14.; VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran filed his claim in February 2003.  During the 
appeal period, he was afforded two VA examinations.  At an 
April 2003 VA examination, the Veteran had subjective 
complaints of giving way once per week.  Range of motion of 
the left knee was from zero to 130 degrees, without fluid, 
crepitus, or laxity.  The examiner noted that X-rays taken in 
July 2002 were negative.  He stated that the Veteran had a 
chronic left knee sprain with minimal symptoms and disability 
and no current progression. 

At an April 2008 VA examination, the Veteran reported almost 
constant left knee pain that was aggravated by walking one 
mile and standing for 20 to 30 minutes.  Objective 
examination revealed no deformity, swelling, or tenderness.  
Extension was to zero degrees and flexion was to 115 degrees.  
Pain was reported medially and laterally with motion, but 
there was no additional loss of motion with repetition.  The 
examiner found no laxity or instability and stated that 
McMurray's and Lachman's tests were negative.  He also 
reported that May 2006 and July 2006 X-rays had been 
negative.  

The Board notes that VA treatment records reflect several 
instances of complaints and treatment with respect to the 
left knee. However, they do not report any symptoms 
inconsistent with those documented at the VA examinations to 
warrant recitation of findings in individual treatment 
records.  

Based on the above, the Board finds that a rating in excess 
of 10 percent for service-connected chondromalacia of the 
left knee is not warranted.  In this regard, the Board 
observes that in April 2003 the examiner stated that the 
Veteran's disability was minimal and in April 2008, there was 
no laxity or instability observed and ligament testing was 
unremarkable.  Accordingly, the Board sees no evidence that 
supports a rating for recurrent subluxation and laxity that 
is more severe than slight.  Thus, the Board finds that a 
rating in excess of 10 percent for service-connected 
chondromalacia of the left knee is not warranted under 
Diagnostic Code 5257.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board notes that the Veteran's left knee 
exhibits flexion limited to 115 degrees, a loss of 25 degrees 
of motion, which is not compensable under Diagnostic Codes 
5260.  Further, the evidence does not show the presence of 
torn or removed cartilage, limitation of extension, 
impairment of the tibia and fibula or genu recurvatum to 
warrant separate or higher ratings under Diagnostic Codes 
5258, 5259, 5261, 5262, or 5263, respectively.  

The Board acknowledges that multiple VA treatment records 
refer to a diagnosis of degenerative joint disease of the 
left knee.  However, the Board determines that a separate 
rating for degenerative arthritis of the left knee is not for 
consideration in this case.  In this regard, the Board notes 
that Diagnostic Code 5003 provides for a 10 percent rating 
for degenerative arthritis for a major joint, such as a knee, 
when the diagnosis is established by X-rays and any 
limitation of motion is noncompensable under the applicable 
diagnostic codes.  As discussed above, the Veteran's 
limitation of flexion is noncompensable, but no X-rays have 
revealed the presence of degenerative arthritis.  Hence, the 
criteria for a separate rating for degenerative arthritis of 
the left knee under Diagnostic Code 5003 have not been met.  
Thus, a review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected chondromalacia of the left knee so as to warrant 
consideration of alternate rating codes.   

The Board has reviewed the Veteran's statements regarding the 
severity of his service-connected chondromalacia of the left 
knee.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu at 494.

The Board has considered the effect of pain on the Veteran's 
functionality.  However, in spite of the Veteran's complaints 
of pain in his left knee, the objective evidence does not 
demonstrate that he suffers additional limitation due to pain 
that is not contemplated under the currently assigned 10 
percent evaluation.  See DeLuca.  

With respect to the benefit of the doubt doctrine, as the 
competent evidence is not in favor of the Veteran's claim, 
the preponderance of the evidence is against the Veteran's 
claim for a rating in excess of 10 percent for service-
connected chondromalacia of the left knee.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338- 39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008). In the present 
case, the Board finds no evidence that the Veteran's service-
connected chondromalacia of the left knee presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  His 
symptomatology is fully contemplated in the rating schedule. 
Moreover, even though the Veteran is apparently not working; 
nothing in the record suggests that his unemployment is due 
to his left knee disability.  Hence, the Board concludes that 
referral for an extraschedular rating is not warranted in 
this case.


ORDER

Service connection for GERD, as secondary to medication 
prescribed for service-connected chondromalacia of the left 
knee, is denied.

A rating in excess of 10 percent for service-connected 
chondromalacia of the left knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


